         Case 1:19-cv-02367-ABJ Document 23 Filed 10/01/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                   )
 PETER P. STRZOK,                  )
                                   )
                  Plaintiff,       )
                                   )                      Case No. 1:19-cv-2367-ABJ
         v.                        )
                                   )
 ATTORNEY GENERAL WILLIAM F. BARR, )
 in his official capacity, et al., )
                                   )
                  Defendants.      )
                                   )
                                   )

                               NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Bradley P. Humphreys of the United

States Department of Justice, Civil Division, Federal Programs Branch, enters his appearance in

the above-captioned case on behalf of Defendants.

Dated: October 1, 2019                              Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Branch Director

                                                    CHRISTOPHER R. HALL
                                                    Assistant Branch Director

                                                    /s/ Bradley P. Humphreys
                                                    BRADLEY P. HUMPHREYS
                                                    (D.C. Bar No. 988057)
                                                    Trial Attorney, U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-0878
                                                    E-mail: Bradley.Humphreys@usdoj.gov
                                                    Counsel for Defendants
